DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 09/01/2021.
Status of Claims 
	In applicant's amendments, claims 2, 4, 6-9, 11-12, 14, and 18-21 were cancelled, claims 1, 5, 10, 13 were amended, and new claims 27-33 were added. Claims 10, 14-15, and 22-23 withdrawn from consideration.  Claims 1, 3, 5, 13, 17, and 24-33 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The replacement drawing sheets were received on 09/01/2021.  These replacement drawing sheets are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 1, 3, 5, 13, 17, and 24-25, 27-30, 32-33  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004057565 A (Masaaki) in view of US 20160005338 A1 (Melendez-Calderon et al; henceforth Melendez-Calderon). (Claims are organized in order of dependence).
	Regarding Independent Claim 1, Masaaki discloses a rehabilitation therapy aid configured to facilitate rehabilitation of an arm of a patient (upper limb rehabilitation training tool for exercise training) comprising: 
	a moveable structure (training tool 110, Figure 7) configured to slide in any direction across a surface (“a board”; “a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the upper surface of the board upon which the training tool moves is the surface), the structure including:
	a base (base 10) having a plate (handle 20) extending orthogonally from the base thereby defining a first side of the base and a second side of the base (Figure 7: Annotated); 

    PNG
    media_image1.png
    613
    704
    media_image1.png
    Greyscale

Figure 7: Masaaki Annotated
	a first support (finger holding recess portion 21, Figure 7: Annotated) disposed on the base (via the handles 20), the first support, the plate, and the base defining a first receptacle (Figure 7: Annotated, in as much as applicant has shown the upper surface of the base and side of the plate create the receptacle that the limb resides in), the first receptacle configured to receive the arm of a patient (see Figure 2 a user is capable of gripping the finger holding portions 21 while having their limb rest in the first receptacle), whereby the moveable structure is configured to be moved by the arm of the patient requiring therapy (¶ 24; the user moves the structure 110 relative to the board); 

    PNG
    media_image2.png
    616
    554
    media_image2.png
    Greyscale

Figure 7: Masaaki Annotated
	a second support disposed on the base opposite the first support (Figure 7: Annotated; the second support is on a left side of the device opposite the right side that the first support is on), the second support, the plate, and the base defining a second receptacle opposite the first receptacle (Figure 7: Annotated; in as much as applicant has shown the upper surface of the base and the side of the plate creates the second receptacle), the second receptacle configured to receive an arm of a therapist (see Figure 2; a therapist is capable of placing their arm within the second receptacle), whereby the moveable structure can be moved in the same direction by the arm of the therapist (a therapist is capable of helping assist motion of the device). 
(“to correct the bending deformation of an upper limb by a stroke or the like” ¶ 3). Masaaki does not disclose a sensor arranged so that the movement of the moveable structure relative to the surface can be tracked.  
	Melendez-Calderon teaches an analogous upper limb rehabilitation training tool for exercise training (“upper limb rehabilitation training tool for exercise training” ¶ 21) for stroke patients (“common consequence of many neurological disorders like cerebral palsy, Parkinson's disease or stroke (to name few) is the appearance of atypical biomechanical conditions” ¶ 1) comprising a moveable structure (force sensor 10, Figure 1) configured to move in any direction across a surface (display 30), the structure including:
	a first receptacle configured to receive the arm of a patient (see Figure 1 wherein the user is gripping the force sensor),
	and disclose a sensor (motion tracking sensor 20) arranged so that the movement of the moveable structure relative to the surface can be tracked (“The position, velocity and acceleration of the interaction point between the clinician and the patient, and the configuration of the patient's limb, are recorded by a motion tracking system [20] together with the force along such path” ¶ 26) and displayed on the display (“display [30] is preferably positioned under the limb being manipulated and will show the trajectory along which the contact point between the clinician and patient moved, and the intensity and magnitude of the force exerted at the point of contact along the path” ¶ 26). 
(¶ 26 and 28). 

    PNG
    media_image3.png
    506
    778
    media_image3.png
    Greyscale

Figure 1: Melendez-Calderon
	Regarding Claim 3, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 1, further comprising a support board (“a board” ¶ 24) across which the moveable structure is disposed, the moveable structure configured to slide in any direction across a surface of the support board (“a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the device is capable of sliding across the boards upper surface in any direction).  
	
	Regarding Claim 17, Masaaki in view of Melendez-Calderon further discloses rehabilitation therapy aid according to claim 3, wherein the sensor comprises a target pattern visible on the support board (“probing motion trajectory” ¶ 33; “The trajectory is suggested to the clinician side and displayed on a screen where the clinician will trace it” ¶ 30).  
	Regarding Claim 5, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 1, wherein said first support further includes a first handle (handle 20).  
	Regarding Claim 27, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 1, further comprising a strap (belt 41) coupled to the base (via the hook and loop fasteners 42, 43) and configured to secure the arm of the patient (the belt 41 secures the users arm to the device by being wound about the elbow).  

    PNG
    media_image4.png
    177
    805
    media_image4.png
    Greyscale

¶ 26: Masaaki
	Regarding Claim 29, Masaaki in view of Melendez-Calderon further discloses rehabilitation therapy aid according to claim 1, further comprising a cover pivotably coupled to the plate (lid 24).  
	Regarding Claim 30, Masaaki in view of Melendez-Calderon further discloses rehabilitation therapy aid according to claim 29, wherein the cover is configured to conceal the arm of the patient when the patient is moving the first support (the lid 24 covers the users arm from a top view when closed).  
	Regarding Claim 32, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 1, wherein the plate is configured to conceal the first support or the second support when viewed by the patient from a top perspective of the moveable structure (top plate 22 along with lid 24 conceals from view the finger recess portions 21 from a top down perspective by the patient).  

	Regarding Independent Claim 1, Masaaki in a second different interpretation discloses a rehabilitation therapy aid configured to facilitate rehabilitation of an arm of a patient (upper limb rehabilitation training tool for exercise training) comprising: 
	a moveable structure (training tool 110, Figure 7) configured to slide in any direction across a surface (“a board”; “a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the upper surface of the board upon which the training tool moves is the surface), the structure including:
	a base (base 10) having a plate (handles 20) extending orthogonally from the base thereby defining a first side of the base and a second side of the base (Figure 7: Annotated); 

    PNG
    media_image5.png
    613
    704
    media_image5.png
    Greyscale

Figure 7: Masaaki Annotated
	a first support (caster 11, Figure 8: Annotated) disposed on the base (see Figure 8), the first support, the plate, and the base defining a first receptacle (Figure 8: Annotated, in as much as applicant has shown the upper surface of the base and side of the plate create the receptacle that the limb resides in), the first receptacle configured to receive the arm of a patient (the user places their limb on the upper surface of the base 10 and grips the finger holding portions 21), whereby the moveable structure is configured to be moved by the arm of the patient requiring therapy (¶ 24; the user moves the structure 110 relative to the board); 

    PNG
    media_image6.png
    383
    371
    media_image6.png
    Greyscale

Figure 8: Masaaki Annotated
	a second support disposed on the base opposite the first support (Figure 8: Annotated; the second support is on a left side of the device opposite the right side that the first support is on), the second support, the plate, and the base defining a second receptacle opposite the first receptacle (Figure 8: Annotated; in as much as applicant has shown the upper surface of the base and the side of the plate creates the second receptacle), the second receptacle configured to receive an arm of a therapist (a therapist is capable of placing their arm within the second receptacle), whereby the moveable structure can be moved in the same direction by the arm of the therapist (a therapist is capable of helping assist motion of the device). 
	Masaaki discloses the invention as substantially claimed, see above. Masaaki further discloses that the device is for rehabilitation of the upper limb for stroke patients (“to correct the bending deformation of an upper limb by a stroke or the like” ¶ 3). Masaaki does not disclose a 
	Melendez-Calderon teaches an analogous upper limb rehabilitation training tool for exercise training (“upper limb rehabilitation training tool for exercise training” ¶ 21) for stroke patients (“common consequence of many neurological disorders like cerebral palsy, Parkinson's disease or stroke (to name few) is the appearance of atypical biomechanical conditions” ¶ 1) comprising a moveable structure (force sensor 10, Figure 1) configured to move in any direction across a surface (display 30), the structure including:
	a first receptacle configured to receive the arm of a patient (see Figure 1 wherein the user is gripping the force sensor),
	and disclose a sensor (motion tracking sensor 20) arranged so that the movement of the moveable structure relative to the surface can be tracked (“The position, velocity and acceleration of the interaction point between the clinician and the patient, and the configuration of the patient's limb, are recorded by a motion tracking system [20] together with the force along such path” ¶ 26) and displayed on the display (“display [30] is preferably positioned under the limb being manipulated and will show the trajectory along which the contact point between the clinician and patient moved, and the intensity and magnitude of the force exerted at the point of contact along the path” ¶ 26). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Masaaki’s invention with a motion tracking sensor, as taught by Melendez-Calderon, in order to collect and display data relating to the trajectory of the patients arm (¶ 26 and 28). 

    PNG
    media_image3.png
    506
    778
    media_image3.png
    Greyscale

Figure 2: Melendez-Calderon
	Regarding Claim 28, Masaaki in the second interpretation in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 1, wherein the base includes at least one of: 
	a first plurality of apertures on the first side of the base configured to selectively receive the first support (holes 13).

	Regarding Independent Claim 13, Masaaki discloses a rehabilitation therapy aid configured to improve coordination of an arm of a patient (upper limb rehabilitation training tool for exercise training) comprising: 
	a moveable structure (training tool 110, Figure 7) ) configured to slide in any direction across a surface (“a board”; “a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the upper surface of the board upon which the training tool moves is the surface) having: 
	a first support (finger holding recess portion 21, Figure 7: Annotated) configured to enable the arm of the patient to engage the moveable structure (see Figure 2 wherein the user is gripping the recess portion 21), whereby the moveable structure is configured to be moved by the patient (“a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the user moves the device); 
	a second support  (Figure 7: Annotated) whereby the moveable structure is further configured to be moved in the same direction by a therapist (a therapist is capable of gripping the second finger holding recess portion 21 and moving the structure in the same direction as the patient); 

    PNG
    media_image7.png
    616
    554
    media_image7.png
    Greyscale

Figure 7: Masaaki Annotated
(lip 24) configured to conceal the second support from a top perspective view of the patient (the lid 24 covers the users arm from a top view when closed). 
	Masaaki discloses the invention as substantially claimed, see above. Masaaki further discloses that the device is for rehabilitation of the upper limb for stroke patients (“to correct the bending deformation of an upper limb by a stroke or the like” ¶ 3). Masaaki does not disclose a sensor arranged so that the movement of the moveable structure can be tracked.  
	Melendez-Calderon teaches an analogous upper limb rehabilitation training tool for exercise training (“upper limb rehabilitation training tool for exercise training” ¶ 21) for stroke patients (“common consequence of many neurological disorders like cerebral palsy, Parkinson's disease or stroke (to name few) is the appearance of atypical biomechanical conditions” ¶ 1) comprising a moveable structure (force sensor 10, Figure 1) configured to move in any direction across a surface (display 30), the structure including:
	a first receptacle configured to receive the arm of a patient (see Figure 1 wherein the user is gripping the force sensor),
	and disclose a sensor (motion tracking sensor 20) arranged so that the movement of the moveable structure relative to the surface can be tracked (“The position, velocity and acceleration of the interaction point between the clinician and the patient, and the configuration of the patient's limb, are recorded by a motion tracking system [20] together with the force along such path” ¶ 26) and displayed on the display (“display [30] is preferably positioned under the limb being manipulated and will show the trajectory along which the contact point between the clinician and patient moved, and the intensity and magnitude of the force exerted at the point of contact along the path” ¶ 26). 
(¶ 26 and 28). 

    PNG
    media_image3.png
    506
    778
    media_image3.png
    Greyscale

Figure 3: Melendez-Calderon
	Regarding Claim 24, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 13, further comprising a support board (display 30) whereby the moveable structure is disposed on the support board (“a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the board was modified to be the display 30, see claim 13 above) and configured to slide across the support board along any path (¶ 24: Masaaki; the tool 100 is moved about the upper surface of the display to the left and right).  
Regarding Claim 25, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid according to claim 24, wherein the sensor comprises a target pattern visible on the support board (“probing motion trajectory” ¶ 33; “The trajectory is suggested to the clinician side and displayed on a screen where the clinician will trace it” ¶ 30); 
	whereby the rehabilitation therapy aid enables the patient to see the movement of the moveable structure via the sensor (in as much as applicant has shown the user is capable of seeing the motion of the tool 100 in reference to the pattern displayed on the display 30).  

	Regarding Independent Claim 33, Masaaki in view of Melendez-Calderon further discloses the rehabilitation therapy aid configured to facilitate rehabilitation of an arm of a patient (upper limb rehabilitation training tool for exercise training) comprising: 
	a moveable structure (training tool 110, Figure 7) configured to slide in any direction across a surface (“a board”; “a function recovery training tool 100 on a board is repeatedly moved to the left or right” ¶ 24; the upper surface of the board upon which the training tool moves is the surface), the structure including:
	a base (base 10) having a first support and a second support (finger holding recess portions 21, Figure 7: Annotated); 
	a first receptacle defined by the base and the first support (Figure 7: Annotated, in as much as applicant has shown the upper surface of the base and side of the plate create the receptacle that the limb resides in), the first receptacle configured to receive the forearm of a patient (see Figure 2 a user is capable of gripping the finger holding portions 21 while having their limb rest in the first receptacle);

    PNG
    media_image7.png
    616
    554
    media_image7.png
    Greyscale

Figure 7: Masaaki Annotated
	a second receptacle opposite the first receptacle (Figure 7: Annotated; the second support is on a left side of the device opposite the right side that the first support is on), the second receptacle defined by the base and the second support (Figure 7: Annotated; in as much as applicant has shown the upper surface of the base and the side of the plate creates the second receptacle), the second receptacle configured to receive a forearm of a therapist or another forearm of the patient (see Figure 2; a therapist is capable of placing their arm within the second receptacle), whereby the moveable structure can be moved by the forearm of the therapist or by the forearm or another forearm of the patient (a therapist is capable of helping assist motion of the device).

	Melendez-Calderon teaches an analogous upper limb rehabilitation training tool for exercise training (“upper limb rehabilitation training tool for exercise training” ¶ 21) for stroke patients (“common consequence of many neurological disorders like cerebral palsy, Parkinson's disease or stroke (to name few) is the appearance of atypical biomechanical conditions” ¶ 1) comprising a moveable structure (force sensor 10, Figure 1) configured to move in any direction across a surface (display 30), the structure including:
	a first receptacle configured to receive the arm of a patient (see Figure 1 wherein the user is gripping the force sensor),
	and disclose a sensor (motion tracking sensor 20) configured to detect movement of the structure (“The position, velocity and acceleration of the interaction point between the clinician and the patient, and the configuration of the patient's limb, are recorded by a motion tracking system [20] together with the force along such path” ¶ 26)
	and provide an input to a computing device (computing device 50; “step is shown of causing a motion sensor to sense motion of either the haptic device or the patient and to send information collected by the motion sensor to the computing device” ¶ 78).   
(¶ 78). 

    PNG
    media_image3.png
    506
    778
    media_image3.png
    Greyscale

Figure 4: Melendez-Calderon
Allowable Subject Matter
Claims 26 and 31 (dependent on claim 26) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26, the prior art of record JP 2004057565 A (Masaaki) in view of US 20160005338 A1 (Melendez-Calderon et al) fails to teach or render obvious rehabilitation therapy aid in combination with all of the elements and structural and functional relationships as claimed and further including the sensor disposed in an aperture defined by the base.
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784